 



Exhibit 10.6
1997 NON-EMPLOYEE STOCK OPTION PLAN
as amended on September 14, 2000 and June 8, 2007
     1. Purpose of the Plan.
          1.1 The purpose of the Plan is to assist non-employee directors and
non-employee senior officers of the Corporation and its Affiliates, and Service
Providers, in participating in the growth and development of the Corporation and
its Affiliates by providing such persons with the opportunity, through share
options, to acquire a proprietary interest in the Corporation.
     2. Defined Terms.
     Where used herein, the following terms shall have the following meanings,
respectively:
          2.1 “Affiliate” means any corporation which is an affiliate, as such
term is used in Subsection 2(2) of the Business Corporations Act (Ontario), of
the Corporation;
          2.2 “Board” means the board of directors of the Corporation or, if
established and duly authorized to act, the executive committee of the board of
directors of the Corporation;
          2.3 “Change in Control” means the occurrence of any of the following
events:
               (a) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the total voting power represented by the Company’s then
outstanding voting securities;
               (b) The consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets;
               (c) A change in the composition of the Board occurring within a
two (2)-year period, as a result of which fewer than a majority of the directors
are Incumbent Directors. “Incumbent Directors” means directors who either
(A) are Directors as of the effective date of the Plan, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or
               (d) The consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.

 



--------------------------------------------------------------------------------



 



          2.4 “Committee” shall have the meaning attributed thereto in
Section 3.1 hereof;
          2.5 “Corporation” means Genesis Microchip Inc. and includes any
successor corporation thereof;
          2.6 “Eligible Person” means any non-employee director or non-employee
senior officer of the Corporation or any Affiliate, or any Service Provider.
          2.7 “Insider” means any insider, as such term is defined in Subsection
1(1) of the Securities Act (Ontario), of the Corporation, other than a person
who falls within that definition solely by virtue of being a director or senior
officer of an Affiliate, and includes any associate, as such term is defined in
Subsection 1(1) of the Securities Act (Ontario), of any such insider;
          2.8 “Market Price” at any date in respect of the Shares means the
closing sale price of such Shares on the stock exchange or market on which such
Shares are listed and posted for trading on the trading day immediately
preceding such date. In the event that such Shares did not trade on such trading
day, the Market Price shall be the average of the bid and ask prices in respect
of such Shares at the close of trading on such trading day. In the event that
such Shares are not listed and for posted trading on a stock exchange or market,
the Market Price shall be the fair market value of such Shares as determined by
the Board in its sole discretion;
          2.9 “Option” means an option to purchase Shares granted to an Eligible
Person under the Plan;
          2.10 “Option Price” means the price per Share at which Shares may be
purchased under an Option, as the same may be adjusted from time to time in
accordance with Article 8 hereof;
          2.11 “Optioned Shares” means the Shares issuable pursuant to an
exercise of Options;
          2.12 “Optionee” means an Eligible Person to whom an Option has been
granted and who continues to hold such Option;
          2.13 “Plan” means the Genesis Microchip Inc, 1997 Non-Employee Stock
Option Plan, as the same may be amended or varied from time to time;
          2.14 “Service Provider” means any person engaged to provide ongoing
management or consulting services for the Corporation or for any entity
controlled by the Corporation;
          2.15 “Share Compensation Arrangement” means a stock option, stock
option plan, employee stock purchase plan or any other compensation or incentive
mechanism of the Corporation involving the issuance or potential issuance of
shares to one or more employees or Insiders of the Corporation or any Affiliate
or to one or more Service Providers, including a share purchase from treasury
which is financially assisted by the Corporation by way of a loan, guaranty or
otherwise; and

-2-



--------------------------------------------------------------------------------



 



          2.16 “Shares” means the common shares of the Corporation or, in the
event of an adjustment contemplated by Article 8 hereof, such other shares or
securities to which an Optionee may be entitled upon the exercise of an Option
as a result of such adjustment.
     3. Administration of the Plan.
          3.1 The Plan shall be administered by the Board or by any committee
(the “Committee”) of the Board established by the Board for that purpose.
          3.2 The Board or Committee shall have the power, where consistent with
the general purpose and intent of the Plan and subject to the specific
provisions of the Plan:
               (a) to establish policies and to adopt rules and regulations for
carrying out the purposes, provisions and administration of the Plan;
               (b) to interpret and construe the Plan and to determine all
questions arising out of the Plan or any Option, and any such interpretation,
construction or determination made by the Committee shall be final, binding and
conclusive for all purposes;
               (c) to determine the number of Shares covered by and terms and
conditions of each Option;
               (d) to determine the Option Price of each Option;
               (e) to determine the time or times when Options will be granted
and exercisable;
               (f) to determine if the Shares which are issuable on the exercise
of an Option will be subject to any restrictions upon the exercise of such
Option;
               (g) to prescribe the form of the instruments relating to the
grant, exercise and other terms of Options; and
               (h) subject to receipt of any required approvals, to modify or
amend each Option.
          3.3 The Board or the Committee may, in its discretion, require as
conditions to the grant or exercise of any Option that the Optionee shall have:
               (a) represented, warranted and agreed in form and substance
satisfactory to the Corporation that he or she is acquiring and will acquire
such Option and the Shares to be issued upon the exercise thereof or, as the
case may be, is acquiring such Shares, for his or her own account, for
investment and not with a view to or in connection with any distribution, that
he or she has had access to such information as is necessary to enable him or
her to evaluate the merits and risks of such investment and that he or she is
able to bear the economic risk of holding such Shares for an indefinite period;

-3-



--------------------------------------------------------------------------------



 



               (b) agreed to restrictions on transfer in form and substance
satisfactory to the Corporation and to an endorsement on any option agreement or
certificate representing the Shares making appropriate reference to such
restrictions; and
               (c) agreed to indemnify the Corporation in connection with the
foregoing.
          3.4 Any Option granted under the Plan shall be subject to the
requirement that, if at any time counsel to the Corporation shall determine that
the listing, registration or qualification of the Shares subject to such Option
upon any securities exchange or under any law or regulation of any jurisdiction,
or the consent or approval of any securities exchange or any governmental or
regulatory body, is necessary as a condition of, or in connection with, the
grant or exercise of such Option or the issuance or purchase of Shares
thereunder, such Option may not be accepted or exercised in whole or in part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained on conditions acceptable to the Board or the
Committee. Nothing herein shall be deemed to require the Corporation to apply
for or obtain such listing, registration, qualification, consent or approval.
     4. Shares Subject to the Plan.
          4.1 Options may be granted in respect of authorized and unissued
Shares, provided that the aggregate number of Shares which may be issued
pursuant to the exercise of Options, subject to any adjustment of such number
pursuant to the provisions of Article 8 hereof, is 500,000 or such greater
number of Shares as may be determined by the Board and approved, if required, by
the shareholders of the Corporation and by any relevant stock exchange or other
regulatory authority. Optioned Shares in respect of which Options are not
exercised shall be available for subsequent Options. No fractional Shares may be
purchased or issued under the Plan.
     5. Eligibility: Grant: Terms of Options.
          5.1 (a) Options may be granted by the Board, in its discretion, to any
Eligible Person; provided, however, that Options may only be granted to
non-employee directors of the Corporation (each a “Director”) pursuant to the
provisions of Subsections 5.1(b), (c) and (d) hereof.
               (b) Subject to the restrictions contained in Sections 4.1, 5.5
and 5.7 hereof, each Director shall automatically be granted and receive,
without any action on the part of the Board, Options to purchase 15,000 Shares
effective immediately upon such Director first being appointed or elected a
Director. The Option Price of such Options shall be equal to the Market Price on
the date of such appointment or election (the “Commencement Date”) and the
expiration date of such Options shall be 10 years from the Commencement Date.
Subject to Section 8.4 hereof, such Options shall vest in amounts as follows:
(i) at any time subsequent to the date which is 12 months after the Commencement
Date, such Options may be exercised to the extent of 5,000 of the Shares covered
by such Options; (ii) at any time subsequent to the date which is 24 months
after the Commencement Date, such Options may be exercised to the extent of an
additional 5,000 of the Shares covered by such Options, and to the extent the
right to exercise such Options theretofore shall not have been exercised, and
(iii) at any time subsequent to the date which is 36 months after the

-4-



--------------------------------------------------------------------------------



 



Commencement Date until the expiry of such Options, such Options may be
exercised in full, except to the extent such Options theretofore shall have been
exercised.
               (c) Subject to the restrictions contained in Sections 4.1, 5.5
and 5.7 hereof, on the first day of the calendar month following the annual
general meeting of the Corporation in each year, each person who is then a
Director and who has been a Director for at least 12 months shall automatically
be granted and receive, without any action on the part of the Board, (a) Options
to purchase 5,000 Shares, and (b) for each committee of the Board such Director
serves on, Options to purchase 2,500 Shares. The Option Price of such Options
shall be equal to the Market Price on the first day of the calendar month
following the annual general meeting of the Corporation in the applicable year
(the “Date of Grant”) and the expiration date of such Options shall be 10 years
from the Date of Grant. Subject to Section 8.4 hereof, the Optionee may purchase
not more than one-twelfth of the Shares covered by such Options during each of
the first 12 months following the Date of Grant, provided, however, that if the
number of Shares purchased under such Options during any such month is less than
one-twelfth of the Shares covered by such Options, the Optionee shall have the
right, at any time or from time to time during the remainder of the term of such
Options, to purchase such number of Shares that were purchasable, but not
purchased by the Optionee, during such month.
               (d) Subject to the restrictions contained in Section 4.1, 5.5 and
5.7 hereof, the Board may, in its discretion, grant Options to any Director who
has entered into an agreement to provide consulting services to the Corporation
in addition to Options granted in accordance with Subsections 5.1(b) and (c).
Such additional Options may be granted upon terms consistent with the provisions
of the Plan and as determined by the Board in its discretion.
          5.2 Subject as herein and otherwise specifically provided in this
Article 5 and Section 8.4 hereof, the number of Shares subject to each Option,
the Option Price of each Option, the expiration date of each Option, the extent
to which each Option is exercisable from time to time during the term of the
Option and other terms and conditions relating to each such Option shall be
determined by the Board. Subject to Section 8.4 hereof, the Board or the
Committee may, in their entire discretion, subsequent to the time of granting
Options hereunder, permit an Optionee who is not a Director to exercise any or
all of the unvested options then outstanding and granted to the Optionee under
this Plan, in which event all such unvested Options then outstanding and granted
to the Optionee shall be deemed to be immediately exercisable during such period
of time as may be specified by the Board or the Committee.
          5.3 Subject to Section 5.1 hereof and any adjustments pursuant to the
provisions of Article 8 hereof, the Option Price of any Option shall in no
circumstances be lower than the Market Price on the date on which the grant of
the Option is approved by the Board. If, as and when any Shares have been duly
purchased and paid for under the terms of an Option, such Shares shall be
conclusively deemed allotted and issued as fully paid non-assessable Shares at
the price paid therefor.
          5.4 The term of an Option shall not exceed 10 years from the date of
the grant of the Option.

-5-



--------------------------------------------------------------------------------



 



          5.5 No Options shall be granted to any Optionee if the total number of
Shares issuable to such Optionee under this Plan, together with any Shares
reserved for issuance to such Optionee under options for services or any other
stock option plans, would exceed 5% of the issued and outstanding Shares.
          5.6 An Option is personal to the Optionee and non-assignable (whether
by operation of law or otherwise), except as provided for herein. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of an
Option contrary to the provisions of the Plan, or upon the levy of any
attachment or similar process upon an Option, the Option shall, at the election
of the Corporation, cease and terminate and be of no further force or effect
whatsoever.
          5.7 No Options shall be granted to any Optionee if such grant could
result, at any time, in:
               (a) the number of Shares reserved for issuance pursuant to
Options or other stock options granted to Insiders exceeding 10% of the issued
and outstanding Shares;
               (b) the issuance to Insiders, within a one-year period, of a
number of Shares exceeding 10% of the issued and outstanding Shares; or
               (c) the issuance to any one Insider and such Insider’s
associates, within a one-year period, of a number of Shares exceeding 5% of the
issued and outstanding Shares.
     For the purposes of Subsections 5.7(b) and (c), the phrase “issued and
outstanding Shares” excludes any Shares issued pursuant to the Plan or other
Share Compensation Arrangements over a preceding one-year period, and, for the
purpose of Subsection 5.7(c), “associate” means any person associated with such
Insider within the meaning of the Securities Act (Ontario).
     6. Ceasing to be an Eligible Person; Bankruptcy; Death.
          6.1 Subject to Sections 6.2 and 6.3 hereof and to any express
resolution passed by the Committee or the Board with respect to an Option, an
Option and all rights to purchase Shares pursuant thereto shall expire and
terminate immediately upon the Optionee who holds such Option ceasing to be an
Eligible Person.
          6.2 The Committee or the Board may, in their entire discretion, at the
time of the granting of Options hereunder, determine that provisions to the
following effect shall be contained in the written option agreement between the
Corporation and the Optionee;
               (a) If an Optionee shall retire while holding an Option which has
not been fully exercised, such Optionee may exercise the Option at any time
within thirty (30) days of the date of such retirement, but only to the same
extent to which the Optionee could have exercised the Option immediately before
the date of such retirement.
               (b) If an Optionee ceases to serve the Corporation or any
Affiliate, as the case may be, as an officer or director for cause, no Option
held by such Optionee may be exercised following the date on which such Optionee
ceases to serve the Corporation or any Affiliate, as the

-6-



--------------------------------------------------------------------------------



 



case may be, in such capacity. If an Optionee ceases to serve the Corporation or
any Affiliate as an officer or director for any reason other than for cause,
unless otherwise provided for in this Plan, no Option held by such Optionee at
the effective date thereof may be exercised by the Optionee following the date
which is ninety (90) days after the date on which the Optionee ceases to serve
the Corporation or any Affiliate, as the case may be, in such capacity.
               (c) In the event that an Optionee commits an act of bankruptcy or
any proceeding is commenced against the Optionee under the Bankruptcy and
Insolvency Act (Canada) or other applicable bankruptcy or insolvency legislation
in force at the time of such bankruptcy and such proceeding remains undismissed
for a period of thirty (30) days, no Option held by such Optionee may be
exercised following the date on which such Optionee commits such act of
bankruptcy or such proceeding remains undismissed, as the case may be.
          6.3 If any Optionee shall die holding an Option which has not been
fully exercised, his personal representatives, heirs or legatees may, at any
time within three months from the date of grant of probate of the will or
letters of administration of the estate of the decedent or within one year after
the date of such death, whichever is the lesser time, exercise the Option with
respect to the unexercised balance of the Shares subject to the Option but only
to the same extent to which the decedent could have exercised the Option
immediately before the date of such death.
          6.4 For greater certainty, Options shall not be affected by any change
of office of the Optionee or by the Optionee ceasing to be a Director provided
that the Optionee continues to be an Eligible Person.
          6.5 For the purposes of this Article 6, a determination by the
Corporation that an Optionee was discharged for “cause” shall be binding on the
Optionee.
     7. Exercise of Options.
          7.1 Subject to the provisions of the Plan, an Option may be exercised
from time to time by delivery to the Corporation at its registered office of a
written notice of exercise addressed to the Secretary of the Corporation
specifying the number of Shares with respect to which the Option is being
exercised and accompanied by payment in full, by cash or certified cheque, of
the Option Price of the Shares then being purchased. Subject to any provisions
of the Plan to the contrary, certificates for such Shares shall be issued and
delivered to the Optionee within a reasonable time following the receipt of such
notice and payment.
          7.2 Notwithstanding any of the provisions contained in the Plan or in
any Option, the Corporation’s obligation to issue Shares to an Optionee pursuant
to the exercise of any Option shall be subject to:
               (a) completion of such registration or other qualification of
such Shares or obtaining approval of such governmental or regulatory authority
as the Corporation shall determine to be necessary or advisable in connection
with the authorization, issuance or sale thereof;
               (b) the admission of such Shares to listing on any stock exchange
on which the Shares may then be listed;

-7-



--------------------------------------------------------------------------------



 



               (c) the receipt from the Optionee of such representations,
warranties, agreements and undertakings, as the Corporation determines to be
necessary or advisable in order to safeguard against the violation of the
securities laws of any jurisdiction; and
               (d) the satisfaction of any conditions on exercise prescribed
pursuant to Article 3 hereof.
          7.3 Options shall be evidenced by a share option agreement, instrument
or certificate in such form not inconsistent with this Plan as the Committee or
the Board may from time to time determine provided that the substance of
Article 5 be included therein.
     8. Certain Adjustments.
          8.1 Subject to any required action by the shareholders of the
Corporation, the number of Shares covered by each outstanding Option, the number
of Shares which have been authorized for issuance under the Plan but as to which
no Options have yet been granted or which have been returned to the Plan upon
cancellation or expiration of an Option, as well as the Option Price of each
such outstanding Option, shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Shares, or
any other increase or decrease in the number of issued Shares effected without
receipt of consideration by the Corporation; provided, however, that conversion
of any convertible securities of the Corporation shall not be deemed to have
been “effected without receipt of consideration.” Such adjustment shall be made
by the Board, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Corporation
of shares of any class, or securities convertible into shares of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number of Shares subject to and Option Price of an Option.
          8.2 In the event of the proposed dissolution or liquidation of the
Corporation, the Board shall notify each Optionee as soon as practicable prior
to the effective date of such proposed transaction. The Board in its discretion
may provide for an Optionee to have the right to exercise his or her Option
until twenty (20) days prior to such transaction as to all of the Optioned
Shares covered thereby, including Shares as to which the Option would not
otherwise be exercisable. To the extent it has not been previously exercised, an
Option will terminate immediately prior to the consummation of such proposed
action.
          8.3 In the event of a merger of the Corporation with or into another
corporation, or the sale of substantially all of the assets of the Corporation,
each outstanding Option shall be assumed or an equivalent option or right
substituted by the successor corporation or an affiliate (within the meaning of
the Ontario Business Corporations Act (the “OBCA”) of the successor corporation.
In the event that the successor corporation refuses to assume or substitute for
the Option, the Optionee shall fully vest in and have the right to exercise the
Option as to all of the Optioned Shares, including Shares as to which it would
not otherwise be vested or exercisable. If an Option becomes fully vested and
exercisable in lieu of assumption or substitution in the event of a merger or
sale of assets, the Board shall notify the Optionee in writing or electronically
that the Option shall be fully vested and exercisable for a period of twenty
(20) days from the date of such

-8-



--------------------------------------------------------------------------------



 




notice, and the Option shall terminate upon the expiration of such period. For
the purposes of this paragraph, the Option shall be considered assumed if,
following the merger or sale of assets, the option or right confers the right to
purchase or receive, for each Share of Optioned Shares subject to the Option
immediately prior to the merger or sale of assets, the consideration (whether
shares, cash, or other securities or property) received in the merger or sale of
assets by holders of Shares for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets is not solely common shares of the successor corporation or its affiliate
(within the meaning of the OBCA), the Board may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Option, for each Share of Optioned Shares subject to the Option,
to be solely common shares of the successor corporation or its affiliate (within
the meaning of the OBCA) equal in fair market value to the per share
consideration received by holders of Shares in the merger or sale of assets.
          8.4 Notwithstanding Section 5.2 and the vesting requirements of
Sections 5.1(b) and (c), in the event of a Change in Control, each non-employee
Director who is an Optionee shall fully vest in and have the right to exercise
the Option as to all of the Optioned Shares, including Shares that would not
otherwise be vested or exercisable.
     9. Amendment or Discontinuance of the Plan.
          9.1 The Board may amend the Plan at any time, provided, however, that
no such amendment may materially and adversely affect any Option previously
granted to an Optionee without consent of the Optionee, except to the extent
required by law. Any such amendment shall, if required, be subject to the prior
approval of, or acceptance by, any stock exchange or market on which the Shares
are listed and posted for trading.
          9.2 Notwithstanding anything contained to the contrary in this Plan or
in any resolution of the Board in implementation thereof:
               (a) subject to the rules of any relevant stock exchange or other
regulatory authority, the Board may, by resolution, advance the date on which
any Option may be exercised or extend the expiration date of any Option. The
Board shall not, in the event of any such advancement or extension, be under any
obligation to advance or extend the date on or by which Options may be exercised
by any other Optionee; and
               (b) the Board may, by resolution, but subject to applicable
regulatory requirements, decide that any of the provisions hereof concerning the
effect of termination of the Optionee’s office or directorship shall not apply
to any Optionee for any reason acceptable to the Board.
          9.3 Notwithstanding the provisions of this Article 9, should changes
be required to the Plan by any securities commission, stock exchange or other
governmental or regulatory body of any jurisdiction to which the Plan or the
Corporation now is or hereafter becomes subject, such changes shall be made to
the Plan as are necessary to confirm with such requirements and, if such

-9-



--------------------------------------------------------------------------------



 




changes are approved by the Board, the Plan, as amended, shall be filed with the
records of the Corporation and shall remain in full force and affect in its
amended form as of the date of its adoption by the Board.
          9.4 Notwithstanding any other provision of this Plan, the Board may at
any time by resolution terminate this Plan. In such event, all Options then
outstanding and granted to an Optionee may be exercised by the Optionee for a
period of thirty (30) days after the date on which the Corporation shall have
notified all Optionees of the termination of this Plan, but only to the same
extent as the Optionee could have exercised such Options immediately prior to
the date of such notification.
     10. Miscellaneous Provisions.
          10.1 An Optionee shall not have any rights as a shareholder of the
Corporation with respect to any of the Shares covered by such Option until the
date of issuance of a certificate for Shares upon the exercise of such Option,
in full or in part, and then only with respect to the Shares represented by such
certificate or certificates. Without in any way limiting the generality of the
foregoing, no adjustment shall be made for dividends or other rights for which
the record date is prior to the date such share certificate is issued.
          10.2 Nothing in the Plan or any Option shall confer upon an Optionee
any right to continue or be re-elected as a director of the Corporation or any
Affiliate or any right to continue as an officer of the Corporation or any
Affiliate.
          10.3 The Plan and all matters to which reference is made herein shall
be governed by and interpreted in accordance with the laws of the Province of
[Ontario] and the laws of Canada applicable therein.
     11. Shareholder and Regulatory Approval.
          11.1 The Plan shall be subject to ratification by the shareholders of
the Corporation to be effected by a resolution passed at a meeting of the
shareholders of the Corporation, and to acceptance by any relevant regulatory
authority. Any Options granted prior to such ratification and acceptance shall
be conditional upon such ratification and acceptance being given and no such
Options may be exercised unless and until such ratification and acceptance are
given.

-10-